UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8086



In Re: DAVID F. POTTER,

                                                         Petitioner.




     On Petition for Writ of Mandamus. (No. CA-94-705-5-BO)


Submitted:   December 14, 1995           Decided:   January 18, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Petition denied by unpublished per curiam opinion.

David F. Potter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Potter, a North Carolina prisoner, filed a petition for

writ of mandamus seeking to have this court order the district

attorney and the Superior Court of Wayne County, North Carolina, to

act on his petition for post-conviction relief.
     This court gains its extraordinary writ jurisdiction from 28

U.S.C. § 1651 (1988), which exists for the sole purpose of protect-

ing the jurisdiction of the federal courts.1 Federal courts are
without jurisdiction to issue writs compelling action by state

courts and officials. 2

     Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                   PETITION DENIED




     1
       Gurley v. Superior Court of Mecklenburg County, 411 F.2d
586, 587 (4th Cir. 1969).
     2
         Id.

                                2